Citation Nr: 0810141	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  06-09 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a breast condition, 
to include breast cancer, including whether service 
connection can be granted.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for allergic rhinitis 
and sinusitis, including whether service connection can be 
granted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from October 1970 to November 
1972, May 1973 to September 1978, October 1979 to October 
1982, January to April 1991, and from December 1994 to March 
1995, and additional U.S. Army Reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the veteran's claim of service 
connection for breast cancer and her application to reopen 
previously denied claims of service connection for 
hypertension, a breast condition, and for allergic rhinitis 
and sinusitis.  The veteran disagreed with this decision in 
June 2005.  She perfected a timely appeal in March 2006.  An 
RO hearing was held on the veteran's claims in March 2007.

In a July 2007 rating decision, the RO granted the veteran's 
claim of service connection for hypertension, assigning a 
10 percent rating effective November 1, 2004.  There is no 
subsequent correspondence from the veteran expressing 
disagreement with the rating or effective date assigned.  
Accordingly, an issue relating to hypertension is no longer 
in appellate status.  See Grantham v. Brown, 114 F .3d 1156 
(1997).

The Board observes that, in a September 1997 rating decision, 
the RO denied, in pertinent part, the veteran's claims of 
service connection for a breast condition and for allergic 
rhinitis and sinusitis.  The veteran disagreed with this 
decision in August 1998.  The RO then issued a Statement of 
the Case (SOC) to the veteran and her service representative 
in July 1999.  The veteran did not perfect a timely appeal; 
thus, the September 1997 rating decision became final.  See 
38 U.S.C.A. § 7104 (West 2002).  In an October 2004 letter, 
the veteran requested that her previously denied claims be 
reopened.  In that letter, the veteran stated that she had 
been diagnosed with a breast condition (which she 
characterized as abnormal breast bleeding) during active 
service followed by a blood-filled lump in her breast that 
was subsequently diagnosed as breast cancer following service 
separation.  It appears that the RO treated the veteran's 
October 2004 letter, in pertinent part, as a new claim of 
service connection for breast cancer and an application to 
reopen a previously denied service connection claim for a 
breast condition; however, the veteran's contentions relate 
to a single claim of service connection for a breast 
condition, to include breast cancer.  As noted, the RO denied 
the veteran's service connection claim for breast cancer and 
also denied reopening of the service connection claim for a 
breast condition in the currently appealed rating decision 
issued in April 2005.  The RO also reopened the veteran's 
previously denied service connection claim for allergic 
rhinitis and sinusitis in a July 2007 supplemental SOC and 
denied this claim on the merits.  The Board does not have 
jurisdiction to consider a claim that has been previously 
adjudicated unless new and material evidence is presented.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Therefore, although the RO has reviewed the veteran's service 
connection claims for a breast condition, to include breast 
cancer, and for allergic rhinitis and sinusitis on a de novo 
basis, these issues are as stated on the title page.  

Regardless of the RO's reopening of the claim for service 
connection for allergic rhinitis and sinusitis, the Board 
must make its own determination as to whether new and 
material evidence has been received to reopen this claim.  
That is, the Board has a jurisdictional responsibility to 
consider whether a claim should be reopened, regardless of 
the RO's finding.  See Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001).




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  In a September 22, 1997, rating decision, the RO denied 
the veteran's claims of service connection for a breast 
condition, to include breast cancer, and for allergic 
rhinitis and sinusitis; although the veteran disagreed with 
this decision, no appeal was perfected.

3.  New and material evidence has been received since 
September 1997 in support of the veteran's claims of service 
connection for a breast condition, to include breast cancer, 
and for allergic rhinitis and sinusitis.

4.  The veteran does not experience any current disability 
due to a breast condition, to include breast cancer, which 
could be attributable to active service.

5.  The veteran's allergic rhinitis and sinusitis is not 
related to active service.


CONCLUSIONS OF LAW

1.  The September 1997 rating decision, which denied the 
veteran's claims of service connection for a breast 
condition, to include breast cancer, and for allergic 
rhinitis and sinusitis, is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 3.104 (2007).

2.  Evidence received since the September 1997 RO decision in 
support of the claim of service connection for a breast 
condition, to include breast cancer, is new and material; 
accordingly, this claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).

3.  A breast condition, to include breast cancer, was not 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110,1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).  

4.  Evidence received since the September 1997 RO decision in 
support of the claim of service connection for allergic 
rhinitis and sinusitis is new and material; accordingly, this 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).

5.  Allergic rhinitis and sinusitis was not incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a December 2004 letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
her claims, including what part of that evidence she was to 
provide and what part VA would attempt to obtain for her.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter informed the veteran to submit medical evidence and 
noted other types of evidence the veteran could submit in 
support of her claims.  In addition, the veteran was informed 
of when and where to send the evidence.  After consideration 
of the contents of this letter, the Board finds that VA has 
substantially satisfied the requirement that the veteran be 
advised to submit any additional information in support of 
her claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).    

The December 2004 letter also defined new and material 
evidence, advised the veteran of the reasons for the prior 
denial of the claims of service connection for a breast 
condition, to include breast cancer, and for allergic 
rhinitis and sinusitis, and noted the evidence needed to 
substantiate the underlying claims of service connection.  
That correspondence satisfied the notice requirements as 
defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the veteran of her rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the December 2004 letter was issued before the April 
2005 rating decision which denied the benefits sought on 
appeal; thus, the notice was timely.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording her the opportunity to give testimony before 
the RO.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file; the veteran 
does not contend otherwise.  VA need not conduct an 
examination or obtain a medical opinion with respect to the 
issue of whether new and material evidence has been received 
to reopen a previously denied claim of entitlement to service 
connection because the duty under 38 C.F.R. § 3.159(c)(4) 
applies to a claim to reopen only if new and material 
evidence is presented or secured.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As will be explained below in greater detail, new and 
material evidence has been presented or secured since 
September 1997 in support of the veteran's application to 
reopen a previously denied service connection claim for a 
breast condition, to include breast cancer.  Because, 
however, there is no evidence that the veteran experiences 
any current disability due to a breast condition, to include 
breast cancer, VA is not required to provide the veteran with 
an examination as part of the development of this claim.  New 
and material evidence also has been presented or secured 
since September 1997 in support of the veteran's application 
to reopen a previously denied service connection claim for 
allergic rhinitis and sinusitis.  The RO already has provided 
the veteran with VA examinations as part of the development 
of this claim.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.

The veteran contends that her previously denied service 
connection claims for a breast condition, to include breast 
cancer, and for allergic rhinitis and sinusitis should be 
reopened and, once reopened, a breast condition and her 
currently diagnosed allergic rhinitis and sinusitis were 
incurred during active service.

In a September 1997 rating decision, the RO denied the 
veteran's claims of service connection for a breast 
condition, to include breast cancer, and for allergic 
rhinitis and sinusitis.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2007).  
As noted in the Introduction, the veteran disagreed with the 
September 1997 rating decision in August 1998.  In response, 
the RO issued an SOC on these claims to the veteran and her 
service representative in July 1999; however, the veteran 
failed to perfect a timely appeal.  Thus, the September 1997 
rating decision became final.

The claims of entitlement to service connection for a breast 
condition, to include breast cancer, and for allergic 
rhinitis and sinusitis may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The veteran filed this application to reopen her 
previously denied service connection claims for a breast 
condition, to include breast cancer, and for allergic 
rhinitis and sinusitis in October 2004.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence before VA at the time of the prior final rating 
decision in September 1997 consisted of the veteran's service 
medical records and post-service private treatment records.  
The RO noted that the veteran was treated once during active 
service in December 1974 for several small breast nodules 
that were considered secondary to taking birth control pills.  
The RO also noted that, although the veteran's separation 
physical examination from 1978 was not of record, a 
subsequent U.S. Army Reserve physical examination in 1987 
noted no breast condition or history of breast problems.  The 
RO noted further that, although the veteran was treated for 
allergic rhinitis on several occasions during active service 
and although her separation physical examination was not of 
record, she denied any history of sinusitis on her U.S. Army 
Reserve physical examination in 1987.  Thus, the claims were 
denied.

The newly submitted evidence consists of additional VA 
clinical records and private treatment records.

The newly submitted VA clinical records show that, in January 
1998, a breast ultrasound showed a large cyst in the left 
breast.  A March 1998 mammogram showed a cystic versus solid 
mass in the left breast.  A November 1998 breast ultrasound 
showed a lobulated debris filled cyst measuring 
3.5 centimeters in maximum diameter.  

The veteran received a left lumpectomy and lymph node 
dissection at a VA Medical Center in February 1999, followed 
by radiation therapy and chemotherapy.  The surgical 
diagnosis was a 1.2 centimeter left sentinel lymph node 
dissection with completion axillary dissection.  Following 
radiological consult in March 1999, the assessment was 
stage I adenocarcinoma of the left breast, status-post 
lumpectomy, and left axillary lymph node dissection.  

A June 2000 mammogram showed no obvious mammographic evidence 
of malignancy and the veteran was status-post left 
lumpectomy.  A June 2000 breast ultrasound showed a palpable 
left breast lump which could be confirmed as being a cyst 
located within dense breast parenchyma that measured 3 x 
4 millimeters.  

On VA outpatient treatment in February 2001, it was noted 
that the veteran was status-post left breast lumpectomy with 
left axillary lymph node dissection.  The veteran denied any 
breast tenderness, pain, skin changes, lumps/masses, or 
nipple discharge.  Physical examination of the veteran's 
breasts showed small pendulous breasts, nipples everted 
without dippling, retractions, skin changes, nipple 
discharge, tenderness, or masses.  The veteran had a small 
dip in the upper quadrant of her left breast from her prior 
lumpectomy.  Scar tissue was palpable along the left breast 
lumpectomy incision.  The VA examiner concluded that the 
veteran was doing well without complaints.  The impression 
was status-post left breast lumpectomy and axillary lymph 
node dissection.

An April 2001 mammogram showed no suspicious mass, malignant 
type calcification, architecture distortion, or lymph node 
abnormality.  The impressions were no mammographic evidence 
of malignancy and probable left upper outer quadrant scarring 
and deformity from prior surgery.  Following a February 2002 
mammogram, the impressions were status-post left lumpectomy 
with radiation therapy and chemotherapy and moderately 
heterogeneously dense breast parenchyma with no mammographic 
evidence of malignancy.

On VA examination in April 2007, the veteran complained of a 
long history of symptoms of congestion and nasal drainage.  
The veteran reported that her allergic rhinitis symptoms 
occurred year-round.  Physical examination showed normal 
external auditory canals and tympanic membranes, mild 
swelling of the inferior turbinates, more on the right than 
on the left side, a very patent nasal airway, no more than 
20 percent nasal obstruction on the left side, no more than 
30 percent nasal obstruction on the right side, a straight 
nasal septum, no mucopus present in the nose or nasopharynx, 
no nasal crusting, no nasal polyps, and an unremarkable mouth 
and oropharynx.  The VA examiner stated that the veteran's 
nasal obstructions was caused mostly by mild swelling 
involving the inferior turbinates.  The VA examiner commented 
that the veteran complained bitterly of symptoms related to 
sneezing, congestion, and post-nasal drainage, which seemed 
somewhat out of proportion to the physical findings.  The 
diagnosis was allergic rhinitis.  In a June 2007 addendum to 
this examination report, the VA examiner stated that he had 
reviewed the veteran's claims file, including her service 
medical records.  From his review, the VA examiner stated 
that he was unable to find evidence that chronic allergic 
rhinitis had its onset or was aggravated during any period of 
active service.  The VA examiner stated that the veteran's 
in-service outpatient treatment for allergic rhinitis "would 
not establish chronicity."  The VA examiner opined that it 
was less likely than not that the veteran's current allergic 
rhinitis was manifested with findings of nasal 
drainage/allergies while on active service.  The VA examiner 
also opined that the veteran currently had signs and symptoms 
only for allergic rhinitis and not for sinusitis.

The newly submitted private medical records show that, 
following private outpatient treatment in April 1993, the 
impressions included a left breast mass.

On private outpatient treatment in September 1996, physical 
examination showed an irregular mobile elliptical mass 
approximately 2 x 3 centimeters on the areolar edge of the 
left breast that had been present and unchanged for at least 
5 years, no axillary adenopathy, nipple discharge, or 
suspicious masses, although the veteran had diffuse 
fibronodularity in both breasts.  

On private outpatient treatment in July 1998, the veteran 
complained of a left breast mass.  Physical examination 
showed an obvious deformity from the mass in the upper aspect 
of the left breast that was multi-lobulated, firm, mobile, 
and quite irregular, no nipple discharge, and no axillary 
lymphadenopathy.  The impressions included probable 
fibroadenoma of the left breast.

On private outpatient treatment in July 2002, the veteran 
complained of a tender lump associated with unilateral nipple 
discharge on the left side for the past 5 days.  Prior to 
noticing the tender lumpy area, the veteran stated that she 
had been hit by a forklift at work and initially presumed her 
tenderness and lump were secondary to that trauma.  Physical 
examination showed a uniductal discharge on the left nipple, 
an ill-defined lumpiness beneath the areolar margin slightly 
medial to a prior lumpectomy scar, no otherwise dominant or 
suspicious masses to palpation of either breast, no axillary 
adenopathy, no nipple discharge in the right breast.  The 
impression was rule-out recurrence of intraductal breast 
carcinoma.

A private breast ultrasound in July 2002 showed palpable 
tenderness in the left breast, no dominant masses or 
speculated lesions, sonographic evidence of a mildly dilated 
duct in the left breast, and no evidence of a dilated duct or 
nipple discharge.  Laboratory resulted dated in July 2002 
were negative for malignant cells.

At a private mammogram in July 2003, the veteran reported 
that her left breast tenderness and lumpiness had resolved.  
Physical examination showed a healed scar in the superior 
aspect of the left nipple with no skin thickening, nipple 
deformity, or palpable mass or nodule.  The impressions were 
status-post lumpectomy of the left breast, benign-appearing 
calcifications in the left breast, and stable appearance of 
both breasts.

With respect to the veteran's application to reopen a 
previously denied service connection claim for a breast 
condition, to include breast cancer, the evidence (service 
medical records and post-service private treatment records) 
that was of record in September 1997 showed no post-service 
treatment for a breast condition, to include breast cancer.  
The newly submitted evidence shows post-service treatment for 
stage I adenocarcinoma of the left breast which was 
surgically removed in February 1999, followed by post-
surgical radiation therapy.  Since the newly submitted VA 
clinical records and private medical records show post-
service treatment for breast cancer, and raise a reasonable 
possibility that the veteran's breast cancer may be related 
to active service, the Board finds that this evidence is new 
and material.  At the time of the September 1997 rating 
decision, there was no objective evidence of a breast 
condition, to include breast cancer, which could be related 
to active service.  The new evidence was not previously 
considered by agency decision makers, is not cumulative or 
redundant, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim of service connection for a 
breast condition, to include breast cancer.  38 C.F.R. 
§ 3.303. 

With respect to the veteran's application to reopen a claim 
of service connection for allergic rhinitis and sinusitis, 
the evidence that was of record in September 1997 also did 
not show any post-service treatment for this claimed 
disability.  The newly submitted evidence, which consists of 
the April 2007 VA examination report and June 2007 addendum, 
shows such treatment for allergic rhinitis and sinusitis.  
Since the newly submitted VA clinical records and private 
medical records show post-service treatment for allergic 
rhinitis and sinusitis, and raise a reasonable possibility 
that the veteran's allergic rhinitis and sinusitis may be 
related to active service, the Board finds that this evidence 
is new and material.  At the time of the September 1997 
rating decision, there was no objective evidence of allergic 
rhinitis and sinusitis which could be related to active 
service.  The new evidence was not previously considered by 
agency decision makers, is not cumulative or redundant, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim of service connection for allergic 
rhinitis and sinusitis.  38 C.F.R. § 3.303.

New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, the 
claims for service connection for a breast condition, to 
include breast cancer, and for allergic rhinitis and 
sinusitis are reopened.

Having determined that new and material evidence has been 
received to reopen the veteran's claims of service connection 
for a breast condition, to include breast cancer, and for 
allergic rhinitis and sinusitis, the Board must adjudicate 
these claims on the merits.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

A review of the veteran's service medical records indicates 
that, following outpatient treatment in August 1972, the 
impression was allergic rhinitis.  Following outpatient 
treatment in March 1973, the impression was sinusitis.  In 
May 1973, the veteran complained of a long history of nasal 
congestion.  Physical examination showed large amounts of 
mucous in the nose and swollen nasal turbinates.  The 
impression was rhinorrhea.  

In July 1974, the veteran complained of pain in the right 
breast and stated that she had found a lump on a breast self-
examination.  Physical examination showed several small 
nodules in the upper quadrant of the right breast with no 
inflammation.  The impression was symptomatic fibrocystic 
disease secondary to birth control pills.

In February 1976, the veteran complained of nasal congestion, 
frontal headaches, and sleep problems due to nasal 
congestion.  Physical examination showed hyperemic mucous 
membranes and glistening patches of nasal membrane passages.  
X-rays of the paranasal sinuses were normal.  The impression 
was severe nasal allergies with possible nasal polyps.  
Following otorhinolayrngology follow-up in April 1976, the 
impression was rhinitis.

In December 1976, the veteran complained of sneezing.  
Physical examination showed bilaterally swollen nasal 
turbinates, left greater than right.  The impression was 
allergic rhinitis.

On routine pelvic and breast examination in January 1981, 
physical examination showed no breast masses.

On routine pelvic and breast examination in September 1981, 
physical examination showed non-tender breasts, normal 
nipples, no discharge, and a small fibrocystic lesion in each 
breast.  

On private outpatient treatment in February 1988, the veteran 
complained of a 4-year history of sinus problems which 
included pressure in her face and eyes, intermittent nasal 
drainage, and severe nasal congestion.  Physical examination 
showed normal ears, oral cavity, and neck, a severe chronic 
rhinitis with pale boggy edematous nasal mucosa, and complete 
obstruction of the nasal airway.  Sinus x-rays were 
essentially normal.  The impression was severe chronic 
polypous rhinitis.

On private outpatient treatment in January 1989, with H.L.S, 
M.D. (Dr. H.S.), physical examination showed severe nasal 
congestion with complete obstruction of the upper portion of 
the nose "with what looks like" polypoid change involving 
the middle turbinates bilaterally.  The impression was 
suspected chronic ethmoid sinusitis.

In a March 1989 letter, Dr. H.S. stated that a computerized 
tomography (CT) scan of the veteran's paranasal sinuses 
showed that they were "fairly normal."  The nose was 
completely obstructed with hypertrophic turbinates.

The veteran reported a medical history of chronic or frequent 
colds, sinusitis, hay fever, and cancer at a periodic U.S. 
Army Reserve physical examination in July 1990.  The examiner 
noted that the veteran did not experience any current 
symptoms due to these reported problems.  Clinical evaluation 
of the veteran's breasts and sinuses was normal.

On U.S. Army Reserve gynecological examination in August 
1990, small cysts in both breasts were noted.  

On in-service outpatient treatment in March 1995, a 
microcalcification in the left breast approximately 
1 centimeter in density was noted.  The calcification was 
round and appeared uniform.  The in-service examiner stated 
that "this probably represen[ts] fibroadenoma."  

As noted above, the post-service medical evidence shows 
continuing treatment for breast cancer beginning in 1998.  
The veteran's stage I breast cancer was removed surgically in 
February 1999 followed by radiation therapy and chemotherapy.  
Following surgery, the veteran was doing well and had no 
complaints in February 2001.  Mammography in April 2001 and 
February 2002 showed no breast malignancy.  Private 
laboratory results in July 2002 also were negative for 
malignancy, despite the veteran's complaint of left breast 
tenderness.  The veteran reported in July 2003 that her left 
breast tenderness was resolved.  The private examiner noted 
benign calcifications in the left breast and determined that 
both breasts were stable.

Also as noted above, following VA examination in April 2007, 
the VA examiner stated that, although the veteran complained 
bitterly of symptoms related to sneezing, congestion, and 
post-nasal drainage, these complaints seemed somewhat out of 
proportion to the physical findings of allergic rhinitis.  In 
a June 2007 addendum to this examination report, this VA 
examiner concluded that there was no evidence in the 
veteran's service medical records that her chronic allergic 
rhinitis had its onset or was aggravated during any period of 
active service.  This VA examiner stated that the veteran's 
in-service outpatient treatment for allergic rhinitis "would 
not establish chronicity."  This VA examiner opined that it 
was less likely than not that the veteran's current allergic 
rhinitis was manifested with findings of nasal 
drainage/allergies while on active service.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for a 
breast condition, to include breast cancer.  The service 
medical records show a small fibrocystic lesion in each 
breast in September 1981, small cysts in both breasts on U.S. 
Army Reserve gynecological examination in August 1990, and a 
microcalcification in the left breast approximately 
1 centimeter in density in March 1995.  However, the veteran 
was not treated for breast cancer at any time during active 
service.  Following her final separation from service in 
March 1995, it appears that she was first treated for a 
breast condition in January 1998 when a breast ultrasound 
showed a large cyst in the left breast.  As noted elsewhere, 
the veteran's subsequently diagnosed breast cancer was 
removed surgically in February 1999 and appears to have 
resolved.  Subsequent testing and mammography has shown no 
recurrence of the veteran's breast cancer.  It also appears 
that the veteran was last treated for a breast condition in 
July 2003, when the examiner concluded that both breasts were 
stable.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Simply put, service connection is not warranted in the 
absence of proof of a present disability.  

Additional evidence in support of the veteran's service 
connection claim for a breast condition, to include breast 
cancer, is her own lay assertions and March 2007 RO hearing 
testimony.  As a lay person, the veteran is not competent to 
opine on medical matters such as the etiology of medical 
disorders.  The record does not show, nor does the veteran 
contend, that she has specialized education, training, or 
experience that would qualify her to provide an opinion on 
this matter.  Accordingly, the veteran's lay statements are 
entitled to no probative value.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  Absent evidence of a medical nexus between a 
breast condition, to include breast cancer, and active 
service, and without evidence of current disability, the 
Board finds that service connection for a  breast condition, 
to include breast cancer, is not warranted.

The Board also finds that the preponderance of the evidence 
is against the veteran's claim of service connection for 
allergic rhinitis and sinusitis.  The veteran's service 
medical records show infrequent treatment for sinus 
congestion and allergic rhinitis; however, as the VA examiner 
concluded in June 2007, such treatment does not establish 
that the veteran incurred chronic allergic rhinitis and 
sinusitis during active service.  It appears that the veteran 
was not treated for allergic rhinitis and sinusitis between 
her service separation in March 1995 and March 2007, when she 
received VA examination.  After reviewing the complete claims 
file, the VA examiner concluded in June 2007 that it was less 
likely than not that the veteran's current allergic rhinitis 
manifested itself during active service.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The veteran has contended in lay statements and at her March 
2007 RO hearing that she incurred allergic rhinitis and 
sinusitis during active service.  However, as noted above, 
her lay statements are entitled to no probative value.  See 
Bostain and Routen, both supra.  Absent a medical nexus 
between the veteran's currently diagnosed allergic rhinitis 
and active service, and without evidence that the veteran 
incurred chronic allergic rhinitis and sinusitis during 
active service, the Board finds that service connection for 
allergic rhinitis and sinusitis is not warranted.

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).	

(CONTINUED ON NEXT PAGE)


ORDER

As new and material evidence has been received, the claim of 
service connection for a breast condition, to include breast 
cancer, is reopened.  To that extent only, the appeal is 
allowed.

As new and material evidence has been received, the claim of 
service connection for allergic rhinitis and sinusitis is 
reopened.  To that extent only, the appeal is allowed.

Entitlement to service connection for a breast condition, to 
include breast cancer, is denied.

Entitlement to service connection for allergic rhinitis and 
sinusitis is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


